UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6435



NICHOLAS WARNER JONES, a/k/a Charles Jones,

                                            Plaintiff - Appellant,

         versus

PARRIS N. GLENDENING, Governor; BISHOP L.
ROBINSON, Secretary of Public Safety and Cor-
rectional Services; RICHARD A. LANHAM, SR.,
Commissioner of Division of Correction;
WILLIAM L. SMITH, Warden of the Jessup, Mary-
land House of Correction-Annex,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
620-L)

Submitted:   August 15, 1996             Decided:   August 20, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Nicholas Warner Jones, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we dismiss Appellant's claims raising allega-

tions concerning: (1) restrictions in using and wearing religious
clothing and the high cost of toiletries, stationery, and health

care; (2) guard assaults on August 27, 1993, and February 19, 1996;

and (3) deprivations of liberty and property occurring between

February 16 and February 21, 1996. The district court's dismissal
without prejudice of these claims is not appealable because Appel-

lant could amend his complaint to cure the defects in his plead-

ings. See Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10
F.3d 1064, 1066-67 (4th Cir. 1993).

     We affirm the dismissal of the remaining claims on the reason-

ing of the district court. Jones v. Glendening, No. CA-96-620-L (D.
Md. Mar. 12, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                2